DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/2/2022, with respect to the amendments filed 5/2/2022 have been fully considered and are persuasive.  The previous objection and rejections of claims 1-5 & 9-18 has been withdrawn. 

Allowable Subject Matter
Claims 1-5 & 9-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-5, & 9-14, the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially wherein the minimum charging requirement is set to 20% or 60%, and wherein the charging function is performed differently depending on an option for charging mode set by the user, wherein the charging mode is selected as one of an unconditionally full charging, a full charging according to the fee schedule, a maximum amount charging, a minimum amount charging, a quick full charging, a quick maximum amount charging, and a quick minimum amount charging, and wherein when the charging mode set by the user is any one of the quick full charging, the quick maximum amount charging, and the quick minimum amount charging, the charging function is performed by receiving the second power signal from a battery in a house and by receiving the first power signal from a power distributor coupled to a smart grid in parallel in combination with other limitations recited in the claimed invention.
Regarding claims 15-18, the prior art of record fails to teach either alone or in combination all of the limitations of claim 15, especially wherein the minimum charging requirement is set to 20% or 60%, wherein the user's input includes an option for charging mode, wherein the charging mode is selected as one of an unconditionally full charging, a full charging, a maximum amount charging, a minimum amount charging, a quick full charging, a quick maximum amount charging, and a quick minimum amount charging, and wherein when the charging mode set by the user is any one of the quick full charging, the quick maximum amount charging, and the quick minimum amount charging, the charging function is performed by receiving the second power signal from a battery in a house and by receiving the first power signal from a power distributor coupled to a smart grid in parallel. in combination with other limitations recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
MW
5/19/2022

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836